





Exhibit 10.29 Consulting Agreement between the Company and Akaoni Management
dated October 10, 2008

 

CONSULTING AGREEMENT

This Consulting Agreement (the "Agreement") is made and entered into as of this
10th day of October 2008 (the "Effective Date") by and between Sunovia Energy
Technologies, Inc., a Nevada corporation with offices located at 6408 Parkland
Drive, Suite 104, Sarasota, Florida 34243 ("SETI" or "the Company"), and Akaoni
Management LLC, a consulting company with offices located at 22700 Shore Center
Drive, Euclid, Ohio 44123 ("Consultant").

 

RECITALS

A. Company desires to have Consultant perform certain consulting services as
described in this Agreement and the exhibits attached hereto, subject to the
terms and conditions of this Agreement; and

B. Consultant is able, willing and properly qualified to perform such consulting
services.

In consideration of the foregoing, the mutual covenants, agreements, promises,
representations and warranties contained in this Agreement, and other valid
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Company and Consultant hereby covenant and agree as follows:




AGREEMENT




SECTION I. TERM OF AGREEMENT.

The term of this Agreement shall commence on the Effective Date and shall
continue until the 9th day of October, 2009, unless earlier terminated pursuant
to this Agreement (the "Term").




SECTION II. SCOPE OF WORK.

Generally, Consultant will render services in accordance with generally accepted
and currently recognized practices, procedures and principles.

Company shall engage Consultant to provide the following consulting services:




1.

Assist with the development of advertising and marketing programs and materials.

2.

Review and make any necessary modifications to Company press releases,
collaterals, presentations, and   other sales, marketing and promotional
materials.

3.

Assist with key executive searches and offer executive qualification
evaluations.

4.

Bi-weekly consultations with the President and/or CEO.

5.

Attend select meetings with President & CEO.

6.

Assist with due diligence of potential acquisitions and partnerships.

Whenever Company desires that the Consultant perform consulting services that
are not specifically outlined under this Agreement, Company will advise
Consultant by preparing a Task Order ("Task Order"). A Task Order format is
attached hereto as Exhibit "A". Company shall prepare such written Task Orders
which shall include a detailed description of the scope of the work to be
performed, including the anticipated result(s) of Consultant's efforts, the
nature and extent of the work necessary to achieve such result(s), and an
estimate of any fees and/or expenses that may be incurred by the Consultant, and
the schedule for completion (each a "Scope of Work").

Consultant shall review and may comment on any Task Order prepared by the
Company and suggest reasonable changes therein. Consultant shall not proceed
with the Scope of Work described in any





1










Task Order and Company shall not be liable for any compensation or expenses with
respect to a Task Order unless and until such Task Order is signed by the
Consultant and Company or its designee.

Subsequent to execution of any Task Order, the parties may execute a task change
order altering the terms of the Scope of Work. Consultant shall be responsible
for completing the work reflected in Task Orders and agreed upon change orders
and shall not be entitled to compensation except as set forth in this Agreement.
Company shall not be liable for work performed outside of the work agreed to
specifically in writing pursuant to a Task Order or change order thereto.




SECTION III. CONSULTING FEE AND TERMS OF PAYMENT.

As consideration for the services performed by Consultant pursuant to this
Agreement, Company shall compensate Consultant for work performed as provided
below, plus payment of reimbursable expenses.




Consultant shall receive seven thousand five hundred dollars ($7,500) ("the Cash
compensation") per month. The Cash Compensation shall be payable monthly, in
arrears, in twelve (12) equal installments, with the first installment being
payable for the Month of October, 2008.

Consultant shall receive two (2) stock options ("the Stock Option Compensation")
whereby each option shall consist of four hundred thousand (400,000) shares of
restricted common stock of the Company, as set forth and defined within the
attached Exhibit B ("The Options").




The first stock option may be exercised on or after January 1, 2009 and the
second and final option may be exercised on or after March 31, 2009. Terms and
conditions of the Option are included within said Exhibit B. Company shall pay
Consultant its reasonable, out-of-pocket, pre-approved expenses as incurred by
Consultant in connection with his performance under this Agreement. Consultant

shall not incur any expenses without prior written consent of Company.
Consultant agrees to provide Company with access to such receipts, ledgers and
other records as may be reasonably appropriate for Company to verify the amount
and nature of such expenses.




SECTION IV. INVOICING.

Consultant shall render an invoice (together with all receipts for expenses
exceeding $25 to the extent practicable) to the partners or co-venturers between
Company and Consultant or between Company and any employee of Consultant or
between Consultant and employee of Company limiting the generality of the
foregoing:




Company by the 1st day of each month for all expenses incurred by Consultant in
the prior month for which Consultant seeks reimbursement ("Invoice"). Any
undisputed charges in such Invoices shall be due and payable within thirty (30)
days after receipt.




5.1 Control

SECTION V. STATUS OF CONSULTANT.

Consultant enters this Agreement as and intends to continue to be an independent
contractor. Consultant acknowledges that as an independent contractor he is
undertaking certain risks of loss not associated with an employment
relationship. None of the provisions of this Agreement shall be interpreted or
deemed to create any relationship between such parties other than that of
independent contractors. Nothing contained in this Agreement shall be construed
to create a relationship of employer and employee, master and servant, principal
and agent, or








2







Company shall have no right to control or direct the details, manner, or means
by which Consultant performs the Services under this Agreement. In performing
the Services under this Agreement, Consultant shall have no control over or
management authority with respect to Company or its operations.




5.2 Taxes and Other Obligations.

Consultant shall report for federal and state income tax purposes all amounts
received by it under this Agreement as income. Consultant shall have sole
responsibilities for the withholding of all federal and state income taxes,
unemployment insurance tax, social security tax, and other withholding with
respect to payments made by Consultant to its employees performing services for
it under this Agreement. Neither Consultant nor any of its employees shall be
entitled to any employment benefits of any kind provided by Company to its
employees, including, but not limited to, vacation pay, sick leave pay,
retirement plan and related benefits, social security, workers compensation
insurance, disability insurance, employment insurance benefits, and other
benefits of any kind provided by Company to its employees, and for itself and
its employees; and Consultant expressly waives any and all rights to such
benefits. For itself and its employees, Consultant irrevocably elects not to
participate in any retirement plans under Section 401 (a) of the Internal
Revenue Code of 1986, as amended, contributed to by Company. Consultant shall
indemnify and hold Company harmless from any and all loss or liability
(including attorneys' fees) arising from Consultant's failure to report as
income payments received 'by it under this Agreement and its failure to withhold
for federal and state tax purposes amounts paid to its employees rendering
services to it under this Agreement, in the event the Internal Revenue Service
or any other governmental agency should question or challenge the independent
contractor status of Consultant.




5.3 Benefits.

Consultant expressly agrees that as an independent contractor, Consultant shall
not be eligible to participate in any of Company's employee benefit plans or
programs, and that the only consideration payable by Company to Consultant shall
be the amounts set forth in the this Agreement.




5.4 Insurance.

Consultant further agrees that Consultant will provide any and all insurance
coverages which Consultant may, in Consultant's sole discretion, require;
provided, however, that Consultant shall carry and maintain in force (l)
automobile insurance and worker's compensation coverages in at least those
amounts required by relevant state or local statutes in the jurisdiction where
Consultant performs the majority of services rendered hereunder and (2) such
General Liability which is commercially reasonable under the circumstances
surrounding the Services.




5.5 Workplace.

It is understood that while Consultant will perform the Work primarily at
Consultant's principal place of business as noted above, Consultant shall need
access to Company's business offices and employees from time to time.
Accordingly, Consultant or its authorized representatives shall have access,
during normal working hours, to Company's officers and employees upon reasonable
notice, and shall be provided adequate and appropriate work space, facilities
and equipment in order to complete the Scope of Work.




SECTION VI. NON-INFRINGEMENT.

To induce Company to enter into this Agreement, Consultant represents and
warrants to Company that, in Consultant's performance of the Services hereunder,
Consultant will not breach an obligation of Consultant to any third party. In
addition, Consultant represents and warrants to Company that





3







Consultant is not a party to any agreement and has no obligations that would
prohibit Consultant from engaging in any of the services contemplated by the
Agreement or that might in any way affect Consultant's ability to use its best
efforts to carry out the provisions of this Agreement. Consultant acknowledges
that Company would not have engaged Consultant to perform the Services if
Consultant could not in good faith make the foregoing representations and
warranties. Consultant warrants that it will not provide services hereunder that
will violate or in any way infringe upon the rights of third parties, including
property, contractual, employment, trade secrets, proprietary information,
privacy or publicity and non­disclosure rights, or any trademark, copyright or
patent rights.




SECTION VII. CONFIDENTIALITY; OWNERSIDP.




7.1 Receipt of Trade Secrets.

Consultant recognizes and acknowledges that, in the course of the engagement of
Consultant by Company, and as a result of the confidential relationship with
Company established thereby, Consultant shall be receiving trade secrets of
Company and confidential information ("Trade Secrets"), and developing
additional know-how and proprietary information owned by Company which will
become Trade Secrets, and that such Trade Secrets are highly valuable assets of
Company; provided, that technology and information shall not be considered Trade
Secrets of Company which are (1) known to Consultant prior to execution of this
Agreement; (2) previously divulged by Company to others without any restrictions
thereon;

(3) disclosed to Consultant by a third party who is not in breach of any
confidentiality obligation to Company; or (4) technology or information of such
a general level as to constitute general business knowledge and skill of
Consultant.




7.2 Nondisclosure.

Consultant shall retain in strict confidence and shall not use for any purpose
whatsoever or divulge, disseminate or disclose to any third party (other than in
the furtherance of the business purposes of Company and at the express, written
request of Company) any technology and information relating to Company's
business or its patents, inventions, software, know-how and other property
rights, including without limitation, the Trade Secrets, all of which are deemed
confidential and proprietary. In addition, Consultant shall not reveal to any
person or entity the existence, or any of the terms, of this Agreement.




7.3 Ownership.

Any methods, developments, inventions and/or improvements (including but not
limited to software) whether or not patentable or subject to intellectual
property protection (including, but not limited to, the Trade Secrets, all
computer programs, including any source code, object code, enhancements and
modifications, all files, including input and output materials, all
documentation related to such computer programs and files, all media upon which
any such computer programs, files and documentation are located, including
tapes, disks and other storage media) and all related materials that are (1)
developed by Consultant in connection with the performance of the Services after
the Effective Date; or (2) paid for or provided by Company in connection with
the performance of the Services before or after the Effective Date,
(collectively "Developed Property") shall be and remain the property of Company.




7.4 Works Made for Hire.

In no way limiting the foregoing, all Developed Property conceived or made by
Consultant in connection with the Services are "supplementary works" and "works
made for hire" (as those terms





4







are defined in the United States Patent Trademark and Copyright Laws, 17 U.S.C.
§ 101) and owned by Company; and Consultant hereby assigns to Company all
Developed Property which Consultant may conceive of or make in connection with
the performance of the Services.

7.5 Disclosure; Assignment.

Consultant promptly shall execute and deliver to Company any instruments deemed
necessary by Company to effect disclosure and assignment by Consultant to
Company of any Developed Property. Upon the request of Company and at Company's
expense, Consultant shall execute patent and copyright applications and any
other instruments deemed necessary by Company for the prosecution of such patent
applications or the acquisition of letters patent or registration of copyrights
in the United States and/or foreign countries which may be based in whole or in
part on Developed Property.




SECTION VllI. INJUNCTIVE RELIEF.

If Consultant violates either Error! Reference source not found. or Section VII.
of this Agreement, Company (in addition to any other and additional rights or
remedies it may have at law, in equity or by statute) shall be entitled to
immediate and permanent injunctive relief, it being agreed that the damages
which Company would sustain upon such violation are difficult or impossible to
ascertain in advance. The posting of a bond shall not be required as a
pre­condition to such injunctive relief.




SECTION IX. ASSIGNMENT; SUBCONTRACTING.

It is mutually acknowledged that this Agreement contemplates the personal
services of Consultant and, accordingly, neither this Agreement nor any rights
hereunder or interest herein may be assigned or transferred, and no obligations
of Consultant hereunder may be subcontracted or otherwise delegated by
Consultant without express prior written consent of Company.




SECTION X. NO CONFLICT.

To induce Company to enter into this Agreement, Consultant represents and
warrants to Company that, in Consultant's performance of the Services hereunder,
Consultant will not use or disclose any confidential, proprietary information
of, nor breach an obligation of Consultant to, any third party, Consultant
acknowledges that Company would not have engaged Consultant to perform the
Services if Consultant could not in good faith make the foregoing representation
and warranty.




SECTION XI. TERMINATION.




11.1 30 Days Notice.

Either party may terminate this Agreement upon thirty (30) days written notice
to the other specifying the effective date of termination. In the event Company
shall so terminate this Agreement, Company shall pay Consultant for the Work
performed prior to the effective date of such termination, subject to the
provisions of Section XII.




11.2 Return of SETI Property.

In the event of termination, and regardless of any dispute which may exist
between Company and Consultant, all Company property and materials in
Consultant's possession which in any way pertain to services rendered hereunder
shall be delivered immediately to Company.

Termination or expiration of this Agreement shall not affect the obligations of
the parties to pay amounts that may have accrued hereunder, or for breaches of
this Agreement that occurred, prior to such termination or expiration. The
provisions of Error! Reference source not found. Section VII. , Section VIII. ,
Section XII. , Section XIII. and Section XVI. of this Agreement shall survive
the expiration or termination of this Agreement.





5







SECTION XII. REMEDIES FOR BREACH.

In the event of any breach of this Agreement by any party hereto which shall
continue for ten (10) or more calendar days after written notice of such breach
(including a reasonably detailed statement of the nature of such breach) shall
have been given to the breaching party by the non-breaching party, the
non-breaching party shall be entitled to:

a. suspend performance of all its obligations under this Agreement for so long
as the breach continues uncorrected; or

b. terminate this Agreement.




SECTION XIII. LIMITATION OF LIABILITY.

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL,
INDIRECT, SPECIAL OR INCIDENTAL DAMAGES ARISING OUT OF THE OTHER PARTY'S
PERFORMANCE UNDER THIS AGREEMENT.




SECTION XIV. NOTICES.

All notices issued hereunder by either party shall be made in writing and shall
be personally delivered, transmitted by facsimile (with transmission
confirmation) or delivered by certified United States mail, postage prepaid,
return receipt requested, addressed as follows:

To Company:   Sunovia Energy Technologies, Inc. 6408 Parkland Drive, Suite 104
Sarasota, Florida 34243 Attention: Carl Smith Fax: 941/ 751-3583

To Consultant: Akaoni Management LLC. 22700 Shore Center Drive Euclid. Ohio
44123

Attention: Matt Carpenter Fax: 216/289-1635

The effective date of notice shall be the date of delivery to the addressee or
office of addressee, whichever occurs earlier.




SECTION XV. ENTIRE AGREEMENT.

This Agreement sets forth the entire understanding of the parties with respect
to the subject of this Agreement and supersedes all prior statements,
representations, warranties or covenants made by either party except as
expressly set forth herein. Consultant is not relying upon any representations
made by Company concerning the difficulty of the performance of the Services or
any other matters. This Agreement may not be amended or modified except by a
written document signed by Company and Consultant.




SECTION XVI. INDEMNIFICATION.

Consultant (the "Indemnifying Party") agrees to defend, indemnify and hold
harmless the other party, its officers, agents, employees, contractors,
subcontractors, parent corporations, subsidiaries, and affiliates (referred to
individually and collectively as the "Indemnified Party") from and against any
and all claims, liabilities, loss, damages, costs, fines, penalties or expenses
(including but not limited to attorneys fees and all costs of litigation and
collection) ("Damages") which the Indemnified Party may hereafter incur, suffer
or be required to pay by reason of the Indemnifying Party's failure to perform
faithfully its obligations hereunder or by reason of any bodily injury or
property damage caused by any negligent act or omission of the Indemnifying
Party, its officers, agents, employees, contractors, subcontractors, parent
corporations, subsidiaries and affiliates in connection with this Agreement, any
products sold under this Agreement, Indemnifying Party's activities hereunder or
otherwise, but excluding those Damages attributable solely to the Indemnified
Party's gross negligence.








6







SECTION XVII. ENFORCEMENT.

If either party (the "Breaching Party") shall breach any of the provisions of
this Agreement and the non-breaching party (the "Non-breaching Party") shall
seek to enforce such provisions against the Breaching Party, to attempt to
secure performance or to obtain equitable relief and/or damages, the
Non-breaching Party, whether or not litigation is commenced, shall be entitled
to its reasonable costs of such enforcement efforts, including, but not limited
to, attorneys' fees and court costs.




SECTION XVIII. APPLICABLE LAW.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida (without regard to its conflicts of laws
principles). Any litigation with respect to this Agreement may be brought in the
Courts of the State of Florida, and by execution of this Agreement, Consultant
irrevocably submits to such jurisdiction.




SECTION XIX. BINDING AGREEMENT.

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of, and be enforceable by Consultant and Company and their
respective successors and permitted assigns.




SECTION XX. SEVERABILITY.

If any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the enforceability of any other provision of this
Agreement shall remain unimpaired.




SECTION XXI. ·COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument, when at least one counterpart has
been executed by each of the parties.




SECTION XXII. HEADINGS.

Headings contained herein are for convenience only and shall not modify, enlarge
or limit the scope of the Sections hereof in any manner.




SECTION XXIII. WAIVER.

No delay or failure of either party in exercising any rights hereunder, and no
partial or single exercise thereof, shall be deemed to constitute a waiver of
such right or any other rights hereunder.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

COMPANY:

     CONSULTANT:

Akaoni Management LLC.

.

,

By: _____________

Title: CEO/Chairman of the Board




         Title: Partner








7







EXHIBIT A

(Form of Task Order)

TASK ORDER NO.

Sunovia Energy Technologies, Inc. ("Company") hereby authorizes Akaoni
Management LLC ("Consultant") to perform the following Scope of Work and such
performance shall be governed by the terms and conditions of the Consulting
Agreement between Company and Consultant (the "Agreement") dated October 10,
2008

Scope of Work: (Explain scope of work per the Agreement, attaching additional
sheets if necessary.)

Company estimates that the expenses which may be incurred in connection with the
Scope of Work described herein will break down in the following categories and
amounts:

This Task Order shall be effective upon the date of the signatures of authorized
representative of Company and shall be incorporated by reference and made a part
of the Agreement.

COMPANY:

CONSULTANT:

By: ______________________

By: ____________________

Title: __________________    Title: ___________________     Date:
_____________________  Date: ____________________

 




Exhibit B The Option













EXHIBIT B




SUNOVIA ENERGY TECHNOLOGIES, INC.

NONSTATUTORY STOCK OPTION AGREEMENT







THIS NONSTATUTORY STOCK OPTION AGREEMENT ("Agreement") is made and entered into
as of the date set forth below, by and between SUNOVIA ENERGY TECHNOLOGIES,
INC., a Nevada corporation (the "Company"), and the following Akaoni Management
LLC ("Optionee"):




In consideration of the covenants herein set forth, the parties hereto agree as
follows:




1.  Option Information.

(a)

Date of Option:

October 9, 2008

(b)

Optionee:

Akaoni Management LLC

(c)

Number of Shares:

800,000

(d)

Exercise Price:

$.10




2.  Acknowledgements.




(a) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) have heretofore adopted a 2008 Incentive
Stock Plan (the "Plan"), pursuant to which this Option is being granted; and





8










(b) The Board has authorized the granting to Optionee of a nonstatutory stock
option ("Option") to purchase shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Regulation D and/or Rule 701 thereunder.




3.  Shares; Price.  Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price
per Share set forth in Section 1(d) above (the "Exercise Price") or on a
cashless basis as set forth in Section 6 of this Agreement.




4.  Term of Option; Continuation of Service.  This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate, five (5) years from the
date hereof. This Option shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Optionee's employment if
such termination occurs prior to the end of such five (5) year period. Nothing
contained herein shall confer upon Optionee the right to the continuation of his
or her employment by the Company or to interfere with the right of the Company
to terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.




5.  Vesting of Option.  Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term of Optionee's employment in
twelve (12) equal quarterly installments of eight and one third percent (8.33%)
of the Shares covered by this Option, with each installment exercisable upon
vesting. The installments shall be cumulative (i.e., this option may be
exercised, as to any or all shares covered by an installment, at any time or
times after an installment becomes exercisable and until expiration or
termination of this option).




6.  Exercise.  This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof.
Notwithstanding anything to the contrary contained in this Option, this Option
may be exercised by presentation and surrender of this Option to the Company at
its principal executive offices with a written notice of the holder’s intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a “Cashless Exercise”).  In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Option for
that number of shares of Common Stock determined by multiplying the number of
Shares to which it would otherwise be entitled by a fraction, the numerator of
which shall be the difference between the then current Market Price per share of
the Common Stock and the Exercise Price, and the denominator of which shall be
the then current Market Price per share of Common Stock.  For example, if the
holder is





9







exercising 100,000 Options with a per Warrant exercise price of $0.75 per share
through a cashless exercise when the Common Stock’s current Market Price per
share is $2.00 per share, then upon such Cashless Exercise the holder will
receive 62,500 shares of Common Stock.  Market Price is defined as the average
of the last reported sale prices on the principal trading market for the Common
Stock during the five (5) trading days immediately preceding such date.  This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.




7.  Termination of Employment.  If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee's personal representative or the person
entitled to succeed to the Option) shall have the right at any time within three
(3) months following such termination of employment or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent, but only to the extent, that this Option was exercisable
as of the date of termination of employment and had not previously been
exercised; provided, however: (i) if Optionee is permanently disabled (within
the meaning of Section 22(e)(3) of the Code) at the time of termination, the
foregoing three (3) month period shall be extended to six (6) months; or (ii) if
Optionee is terminated "for cause", or by the terms of the Plan or this Option
Agreement or by any employment agreement between the Optionee and the Company,
this Option shall automatically terminate as to all Shares covered by this
Option not exercised prior to termination.




Unless earlier terminated, all rights under this Option shall terminate in any
event on the expiration date of this Option as defined in Section 4 hereof.




8.  Death of Optionee.  If the Optionee shall die while in the employ of the
Company, Optionee's personal representative or the person entitled to Optionee's
rights hereunder may at any time within six (6) months after the date of
Optionee's death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee's death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.




9.  No Rights as Shareholder.  Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.




10.  Recapitalization.  Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;





10







provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company".




In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.




Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.




In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.




To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.




The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.








11







11.  Taxation upon Exercise of Option.  Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee's then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.




12.  Modification, Extension and Renewal of Options.  The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan and the Code.
 Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Optionee, alter to the Optionee's detriment or
impair any rights of Optionee hereunder.




13.  Investment Intent; Restrictions on Transfer.




(a)  Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.




(b)  Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information




(c)  Unless and until the Shares represented by this Option are registered under
the Securities Act or available for resale in accordance with Rule 144, all
certificates representing the Shares and any certificates subsequently issued in
substitution therefor and any certificate for any securities issued pursuant to
any stock split, share reclassification, stock dividend or other similar capital
event shall bear legends in substantially the following form:








12







THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.




and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.




14.  Stand-off Agreement.  Optionee agrees that, in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.




15.  Restriction Upon Transfer.  The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.




(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
retirement or death of Optionee; (ii) bankruptcy of Optionee, which shall be
deemed to have occurred as of the date on which a voluntary or involuntary
petition in bankruptcy is filed with a court of competent jurisdiction; (iii)
dissolution of the marriage of Optionee, to the extent that any of the Shares
are allocated as the sole and separate property of Optionee's spouse pursuant
thereto (in which case, this Section shall only apply to the Shares so
affected); or (iv) any attempted transfer by the Optionee of Shares, or any
interest therein, in violation of this Agreement. Upon the occurrence of a
Repurchase Event, the Company shall have the right (but not an obligation) to
repurchase all or any portion of the Shares of Optionee at a price equal to the
fair value of the Shares as of the date of the Repurchase Event.




b) Termination for Cause; Termination of Option.  In the event Optionee's
employment is terminated by the Company "for cause", then the option shall be
terminated.




(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 15(a) or
15(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon





13







the occurrence of the Repurchase Event). Such repurchase price shall be payable
only in the form of cash (including a check drafted on immediately available
funds) or cancellation of purchase money indebtedness of the Optionee for the
Shares. If the Company can not purchase all such Shares because it is unable to
meet the financial tests set forth in the Nevada  corporation law, the Company
shall have the right to purchase as many Shares as it is permitted to purchase
under such sections. Any Shares not purchased by the Company hereunder shall no
longer be subject to the provisions of this Section 15.




(d) Right of First Refusal. In the event Optionee desires to transfer any Shares
during his or her lifetime, Optionee shall first offer to sell such Shares to
the Company. Optionee shall deliver to the Company written notice of the
intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.




(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Optionee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.




(f) Permitted Transfers. Notwithstanding any provisions in this Section 15 to
the contrary, the Optionee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Optionee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.




(g) Release of Restrictions on Shares. All other restrictions under this Section
15 shall terminate three (3) years following the date of this Agreement.




16.  Notices.  Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company,





14







five (5) days after deposit in the U.S. mail, postage prepaid, addressed to
Optionee at the address last provided by Optionee for his or her employee
records.




17.  Agreement Subject to Plan; Applicable Law.  This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Nevada, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.




IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.




COMPANY:

SUNOVIA ENERGY TECHNOLOGIES, INC.,
a Nevada corporation







By:

Name:

Title:

 

 

OPTIONEE:




By:

(signature)

Name:











15







Appendix A




NOTICE OF EXERCISE




SUNOVIA ENERGY TECHNOLOGIES, INC.

_________________

_________________

_________________




Re: Nonstatutory Stock Option




1)

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:




Nonstatutory Stock Option Agreement dated: ____________




Number of shares being purchased: ____________




Exercise Price: $____________




A check in the amount of the aggregate price of the shares being purchased is
attached.




OR




2)

I elect a cashless exercise pursuant to Section 6 of my Nonstatutory Stock
Option Agreement.  The Average Market Price as of _______ was $_____.




I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.




I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.




I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company's 2008 Incentive Stock Plan.







By:

(signature)

Name:











16





